SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) May 30, 2017 PERMA-FIX ENVIRONMENTAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 1-11596 58-1954497 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8302 Dunwoody Place, Suite 250, Atlanta, Georgia (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: ( ) - Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: | | Written communications pursuant to Rule 425 under the Securities Act | | Soliciting material pursuant to Rule 14a-12 under the Exchange Act | | Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act | | Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ 1 Section 5 – Corporate Governance and Management Item 5.02 – Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Employment Agreements On May 30, 2017, Perma-Fix Environmental Services, Inc.’s (the “Company”) Compensation and Stock Option Committee (the “Compensation Committee”) and Board of Directors (the “Board”) approved an extension to the expiration date of each of employment agreements for the Chief Executive Officer, Dr. Louis Centofanti (the “CEO Employment Agreement”) and the Chief Financial Officer, Ben Naccarato (the “CFO” Employment Agreement”) from July 10, 2017 to July 10, 2018. The CEO Employment Agreement and the CFO Employment Agreement were entered into on July 10, 2014. No other terms of the CEO Employment Agreement and CFO Employment Agreement were amended. Section 9 – Financial Statements and Exhibits Item 9.01 – Financial Statements and Exhibits (d) Exhibits Exhibit Number Description . First Amendment to Employment Agreement dated July 10th , 2014 between Dr. Louis Centofanti, Chief Executive Officer, and Perma-Fix Environmental Services, Inc. First Amendment to Employment Agreement dated July 10th , 2014 between Ben Naccarato, Chief Financial Officer, and Perma-Fix Environmental Services, Inc. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 31, 2017 PERMA-FIX ENVIRONMENTAL SERVICES, INC. By: /s/ Ben Naccarato Ben Naccarato Vice President and Chief Financial Officer 2
